United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.T., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, Fort Lauderdale, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0889
Issued: July 17, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 15, 2017 appellant filed a timely appeal from a January 27, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision of OWCP dated April 8, 2016, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

On appeal appellant contends that he sustained a work-related injury and submitted
additional medical evidence.2
FACTUAL HISTORY
On January 21, 2016 appellant, then a 38-year-old technical enforcement officer, filed a
traumatic injury claim (Form CA-1) alleging that on January 14, 2016 he injured his left hand,
elbow, hip, and ankle and experienced pain and bruising while in the process of retrieving a
tracker from the roof of a residence. He attempted to lower himself from a wet roof and lost his
grip, falling approximately 10 feet to a cement sidewalk. Appellant alleged that several days
later his back, neck, and hip were still sore.
In medical reports dated February 1 and 15, 2016, Dr. Mauricio F. Herrera, an attending
Board-certified orthopedic surgeon, noted a history that appellant fell 10 feet off a roof. He also
noted that January 14, 2016 was the onset date of appellant’s left hip, left wrist, left hand, and
left thumb symptoms, which included mild pain rated as 4 out of 10 by appellant. Dr. Herrera
discussed findings on examination and diagnostic test results. He provided a Diagnosis Code of
S73.192A for “other sprain of the left hip left,” S73.101D for “unspecified sprain of the right hip
left,” and M70.72 for “other bursitis of the left hip.” Dr. Herrera provided an impression of hip
labral tear, hip contusion, and left hip sprain/strain. On February 15, 2016 he ordered therapy to
treat appellant’s unspecified right hip sprain and other bursitis of the left hip. In a Florida
workers’ compensation form dated February 15, 2016, Dr. Herrera reiterated his diagnoses and
advised that physical occupational therapy was necessary. He advised that appellant had no
physical restrictions.
By letter dated March 1, 2016, OWCP advised appellant that when his claim was
received, it appeared to be a minor injury that resulted in minimal or no lost time from work and,
since the employing establishment did not controvert continuation of pay or challenge the case, a
limited amount of medical expenses were administratively approved and paid. It noted that it
had reopened the claim for consideration because the medical bills had exceeded $1,500.00.
OWCP requested that appellant submit additional factual and medical evidence. It received a
report and daily notes dated February 19 to March 10, 2016 from appellant’s physical therapist.
In a March 14, 2016 report, Dr. Herrera examined appellant and noted that his left hip
pain had resolved. In a March 14, 2016 Florida workers’ compensation form, he restated that
appellant had no physical limitations or restrictions.
In a February 5, 2016 left hip magnetic resonance imaging (MRI) scan report,
Dr. Jonathan Luchs, a Board-certified radiologist, provided an impression of left tensor fascia
lata muscle tendon junction avulsion injury to the proximal iliotibial band with adjacent soft
tissue reactive edema. He also provided an impression of lateral gluteus maximus muscle strain
and partial tear, left greater trochanteric bursitis, and anterosuperior labral tear.

2

The Board’s Rules of Procedure provide that the Board is precluded from reviewing evidence which was not
before OWCP at the time it issued its final decision. Thus, the Board may not consider this new evidence for the
first time on appeal. See 20 C.F.R. § 501.2(c)(1).

2

By decision dated April 8, 2016, OWCP denied appellant’s traumatic injury claim as the
medical evidence of record was insufficient to establish that his diagnosed medical condition was
causally related to the accepted January 14, 2016 employment-related incident.
OWCP received additional daily notes dated March 2, 11, and 14, 2016 from appellant’s
physical therapist.
On April 28, 2016 appellant requested reconsideration.
By decision dated January 27, 2017, OWCP denied appellant’s request for
reconsideration of the merits of the claim. It found that the evidence submitted in support of
reconsideration was irrelevant or immaterial.
LEGAL PRECEDENT
Section 8128 of FECA vests OWCP with a discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.3 Section 10.608(b) of OWCP’s regulations provide that a timely
request for reconsideration may be granted if OWCP determines that the claimant has presented
evidence and/or argument that meet at least one of the standards described in section
10.606(b)(3).4 This section provides that the application for reconsideration must be submitted
in writing and set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.5 Section 10.608(b) provides that when a request for
reconsideration is timely, but fails to meet at least one of these three requirements, OWCP will
deny the application for reconsideration without reopening the case for a review on the merits.6
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration
without further merit review.7
OWCP issued an April 8, 2016 merit decision denying appellant’s traumatic injury claim,
finding that the medical evidence was insufficient to establish that his diagnosed medical
condition was causally related to the accepted January 14, 2016 employment-related incident.
On April 28, 2016 appellant requested reconsideration. OWCP declined his request for
reconsideration in a January 27, 2017 nonmerit decision.

3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.608(a).

5

Id. at § 10.606(b)(3).

6

Id. at § 10.608(b).

7

See B.D., Docket No. 16-1177 (issued October 27, 2016).

3

The Board does not have jurisdiction over the April 8, 2016 merit decision and can
consider only whether appellant met any of the requirements of 20 C.F.R. § 10.606(b)(3), which
would prompt OWCP to reopen the case for merit review. The underlying issue on
reconsideration is medical in nature, whether the medical evidence establishes a causal
relationship between his bilateral hip condition and the accepted January 14, 2016 employment
incident.
The Board finds that in his April 28, 2016 request for reconsideration, appellant did not
show that OWCP erroneously applied or interpreted a specific point of law, or advance a new
and relevant legal argument not previously considered. Thus, appellant is not entitled to a
review of the merits of his claim based on the first and second above-noted requirements under
section 10.606(b)(3).
The Board further finds that appellant did not submit relevant or pertinent new evidence
not previously considered. The new daily notes dated March 2, 11, and 14, 2016 from
appellant’s physical therapist are insufficient to warrant merit review as a physical therapist is
not considered a physician as defined under FECA.8 Thus, these documents are irrelevant to the
underlying medical issue.
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.9
On appeal appellant argues the merits of his claim. The Board, as noted above, only has
jurisdiction over OWCP’s January 27, 2017 nonmerit decision which denied his request for
reconsideration and, therefore, is precluded from conducting a merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).

8

See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses, and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by State law).
9

See A.R., Docket No. 16-1416 (issued April 10, 2017); A.M., Docket No. 16-0499 (issued June 28, 2016); A.K.,
Docket No. 09-2032 (issued August 3, 2010); M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006);
(when an application for reconsideration does not meet at least one of the three requirements enumerated under
section 10.606(b), OWCP will deny the application for reconsideration without reopening the case for a review on
the merits).

4

ORDER
IT IS HEREBY ORDERED THAT the January 27, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 17, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

